Exhibit 10.7
ASSIGNMENT OF MANAGEMENT AGREEMENT
     THIS ASSIGNMENT OF MANAGEMENT AGREEMENT (this “Assignment”) is made and
entered into as of May 4, 2011 by and among (i) SIR ARBOR POINTE, LLC, a
Delaware limited liability company (“Borrower”), (ii) PNC BANK, NATIONAL
ASSOCIATION, a national banking association (“Lender”), and (iii) STEADFAST
MANAGEMENT COMPANY, INC., a California corporation (the “Manager”).
Recitals
     A. Borrower is the owner of a multifamily residential apartment project
located at 2405 Arbor Pointe Drive, Louisville, Kentucky 40220 (the “Mortgaged
Property”).
     B. Manager is the managing agent of the Mortgaged Property pursuant to a
Management Agreement dated May 4, 2011, between Borrower and Manager (the
“Management Agreement”).
     C. Lender is about to make a loan to Borrower in the amount of
$5,200,000.00 (the “Loan”). The Loan will be evidenced by a Multifamily Note and
will be secured by a Multifamily Mortgage, Assignment of Rents and Security
Agreement (the “Security Instrument”) which encumbers the Mortgaged Property.
     D. Borrower is willing to assign its rights under the Management Agreement
to Lender as additional security for the Loan.
     E. Manager is willing to consent to this Assignment and to attorn to Lender
upon a default by Borrower under the documents evidencing and securing the Loan,
and perform its obligations under the Management Agreement for Lender, or its
successors in interest, or to permit Lender to terminate the Management
Agreement without liability.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
Borrower, Lender and Manager agree as follows:
     1. Borrower hereby transfers, assigns and sets over to Lender, its
successors and assigns, all right, title and interest of Borrower in and to the
Management Agreement. Manager hereby consents to the foregoing assignment. The
foregoing assignment is being made by Borrower to Lender as collateral security
for the full payment and performance by Borrower of all of its obligations under
the loan documents evidencing and securing the Loan. However, until the
occurrence of an Event of Default (as such term is defined in the loan documents
evidencing and securing the Loan) Borrower may exercise all rights as owner of
the Mortgaged Property under the Management Agreement, except as otherwise
provided in this Assignment. The foregoing assignment shall remain in effect as
long as the Loan, or any part thereof, remains

      Fannie Mae Assignment of Management Agreement   Form 4508       4/98
     (Page 1)

© 1997-1998 Fannie Mae

 



--------------------------------------------------------------------------------



 



unpaid, but shall automatically terminate upon the release of the Security
Instrument as a lien on the Mortgaged Property.
     2. Borrower and Manager represent and warrant to Lender that (i) the
Management Agreement is unmodified and is in full force and effect, (ii) the
Management Agreement is a valid and binding agreement enforceable against the
parties in accordance with its terms, and (iii) neither party is in default in
performing any of its obligations under the Management Agreement.
     3. Borrower hereby covenants with Lender that during the term of this
Assignment: (a) Borrower shall not transfer the responsibility for management of
the Mortgaged Property from Manager to any other person or entity without the
prior written consent of Lender; (b) Borrower shall not terminate or amend any
of the terms or provisions of the Management Agreement without the prior written
consent of Lender; and (c) Borrower shall, give Lender written notice of any
notice or information that Borrower receives which indicates that Manager is
terminating the Management Agreement or that Manager is otherwise discontinuing
its management of the Mortgaged Property.
     4. Upon receipt by Manager of written notice from Lender that an Event of
Default (as that term is defined in the loan documents evidencing and securing
the Loan) has occurred and is continuing, Lender shall have the right to
exercise all rights as owner of the Mortgaged Property under the Management
Agreement.
     5. After the occurrence of an Event of Default, Lender (or its nominee)
shall have the right any time thereafter to terminate the Management Agreement,
without cause and without liability, by giving written notice to Manager of its
election to do so. Lender’s notice shall specify the date of termination, which
shall not be less than 30 days after the date of such notice.
     6. On the effective date of termination of the Management Agreement,
Manager shall turn over to Lender all books and records relating to the
Mortgaged Property (copies of which may be retained by Manager, at Manager’s
expense), together with such authorizations and letters of direction addressed
to tenants, suppliers, employees, banks and other parties as Lender may
reasonably require: Manager shall cooperate with Lender in the transfer of
management responsibilities to Lender or its designee. A final accounting of
unpaid fees (if any) due to Manager under the Management Agreement shall be made
within 60 days after the effective date of termination, but Lender shall not
have any liability or obligation to Manager for unpaid fees or other amounts
payable under the Management Agreement which accrue before Lender (or its
nominee) acquires title to the Mortgaged Property, or Lender becomes a mortgagee
in possession.

      Fannie Mae Assignment of Management Agreement   Form 4508       4/98      
(Page 2)

© 1997-1998 Fannie Mae

 



--------------------------------------------------------------------------------



 



     7. Manager’s address for notice is 18100 Von Karman Avenue, Suite 500,
Irvine, California 92612. All notices to be given by Lender to Manager shall be
given in the same manner as notices to Borrower pursuant to the notice
provisions contained in the Security Instrument.
     8. Modifications to this Assignment are attached as Exhibit A and Exhibit B
to this Assignment and are incorporated herein by reference.
     9. This Assignment may be executed in any number of counterparts, each of
which shall be considered an original for all purposes; provided, however, that
all such counterparts shall constitute one and the same instrument.
[CONTINUED ON FOLLOWING PAGE]

      Fannie Mae Assignment of Management Agreement   Form 4508       4/98
     (Page 3)

© 1997-1998 Fannie Mae

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower, Lender and Manager have executed this
Assignment as of the day and year first above written.

                      Borrower:    
 
                    SIR ARBOR POINTE, LLC,
a Delaware limited liability company    
 
                    By:   Steadfast Income Advisor, LLC,
a Delaware limited liability company         Its:   Manager    
 
               

                 
 
  By:
Name:   /s/ Ana Marie del Rio
 
Ana Marie del Rio    
 
  Title:   Secretary    

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

      Fannie Mae Assignment of Management Agreement   Form 4508       4/98
     (Page 4)

© 1997-1998 Fannie Mae

 



--------------------------------------------------------------------------------



 



                  Lender:    
 
                PNC BANK, NATIONAL ASSOCIATION,
a national banking association    
 
           
 
  By:
Name:   /s/ Kelli A. Tyler
 
Kelli A. Tyler    
 
  Title:   Vice President    

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

      Fannie Mae Assignment of Management Agreement   Form 4508       4/98
     (page 5)

© 1997-1998 Fannie Mae

 



--------------------------------------------------------------------------------



 



                  Manager:    
 
                STEADFAST MANAGEMENT COMPANY, INC.,
a California corporation    
 
           
 
  By:
Name:   /s/ Dinesh Davar
 
Dinesh Davar    
 
  Title:   Treasurer/CFO    

      Fannie Mae Assignment of Management Agreement   Form 4508       4/98
     (Page 6)

© 1997-1998 Fannie Mae

 



--------------------------------------------------------------------------------



 



EXHIBIT A
MODIFICATIONS TO ASSIGNMENT OF MANAGEMENT AGREEMENT
     The following modifications are made to the text of the Assignment that
precedes this Exhibit:
     The Assignment is modified by adding a new Section 10 and a new Section 11
as follows:
     “10. Manager agrees that:
     (a) (i) any fees payable to Manager pursuant to the Management Agreement
are and shall be subordinated in right of payment, to the extent and in the
manner provided in this Assignment, to the prior payment in full of the
Indebtedness (as defined in the Security Instrument), and (ii) the Management
Agreement is and shall be subject and subordinate in all respects to the liens,
terms, covenants and conditions of the Security Instrument and the other loan
documents evidencing and securing the Loan and to all advances heretofore made
or which may hereafter be made pursuant to the Security Instrument (including
all sums advanced for the purposes of (x) protecting or further securing the
lien of the Security Instrument, curing defaults by Borrower under the Security
Instrument or for any other purposes expressly permitted by the Security
Instrument, or (y) constructing, renovating, repairing, furnishing, fixturing or
equipping the Mortgaged Property);
     (b) if, by reason of its exercise of any other right or remedy under the
Management Agreement, Manager acquires by right of subrogation or otherwise a
lien on the Mortgaged Property which (but for this subsection) would be senior
to the lien of the Security Instrument, then, in that event, such lien shall be
subject and subordinate to the lien of the Security Instrument;
     (c) until Manager receives notice (or otherwise acquires actual knowledge)
of an Event of Default, Manager shall be entitled to retain for its own account
all payments made under or pursuant to the Management Agreement;
     (d) after Manager receives notice (or otherwise acquires actual knowledge)
of an Event of Default, it will not accept any payment of fees under or pursuant
to the Management Agreement without Lender’s prior written consent;

      Subordination of Property Management Fees   Form 4508-A      4/98
     Page A-l Modifications to Assignment of Management Agreement    

© 1997-1998 Fannie Mae

 



--------------------------------------------------------------------------------



 



     (e) if, after Manager receives notice (or otherwise acquires actual
knowledge) of an Event of Default, Manager receives any payment of fees under
the Management Agreement, or if Manager receives any other payment or
distribution of any kind from Borrower or from any other person or entity in
connection with the Management Agreement which Manager is not permitted by this
Assignment to retain for its own account, such payment or other distribution
will be received and held in trust for Lender and unless Lender otherwise
notifies Manager, will be promptly remitted, in cash or readily available funds,
to Lender, properly endorsed to Lender, to be applied to the principal of,
interest on and other amounts due under the loan documents evidencing and
securing the Loan in such order and in such manner as Lender shall determine in
its sole and absolute discretion. Manager hereby irrevocably designates, makes,
constitutes and appoints Lender (and all persons or entities designated by
Lender) as Manager’s true and lawful attorney in fact with power to endorse the
name of Manager upon any checks representing payments referred to in this
subsection;
     (f) Manager shall notify (telephonically, followed by written notice)
Lender of Manager’s receipt from any person or entity other than Borrower of a
payment with respect to Borrower’s obligations under the loan documents
evidencing and securing the Loan, promptly after Manager obtains knowledge of
such payment; and
     (g) during the term of this Assignment Manager will not commence, or join
with any other creditor in commencing any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings with respect to Borrower,
without Lender’s prior written consent.
     11. Borrower agrees that after Borrower receives notice (or otherwise has
actual knowledge) of an Event of Default, it will not make any payment of fees
under or pursuant to the Management Agreement without Lender’s prior written
consent.”

         
 
  /s/ Ana Marie del Rio
 
Borrower Initials    
 
       
 
  /s/ Kelli A. Tyler
 
Lender Initials    
 
       
 
  /s/ ILLEGIBLE
 
Manager Initials    

      Subordination of Property Management Fees   Form 4508-A       4/98
     Page A-2 Modifications to Assignment of Management Agreement    

© 1997-1998 Fannie Mae

 



--------------------------------------------------------------------------------



 



EXHIBIT B
MODIFICATIONS TO ASSIGNMENT OF MANAGEMENT AGREEMENT
(Non-Standard Modifications)
     The following modifications are made to the text of the Agreement that
precedes this Exhibit:

1.   Recital E is amended and restated in its entirety as follows:

     “E. Manager is willing to consent to this Assignment and, subject to the
terms and conditions of this Agreement, to attorn to Lender upon a default by
Borrower under the documents evidencing and securing the Loan, and perform its
obligations under the Management Agreement for Lender, or its successors in
interest, or to permit Lender to terminate the Management Agreement without
liability.”

2.   In the third sentence of Section 1, the words “until the occurrence of an
Event of Default” are deleted and replaced with the words “other than during the
continuance of an Event of Default”.

3.   Clause (ii) of Section 2 is amended and restated in its entirety as
follows:

     “(ii) the Management Agreement is a valid and binding agreement enforceable
against the parties in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, arrangement, moratorium and other similar laws
relating to or affecting the rights of creditors generally,”

4.   The first sentence of Section 6 is amended and restated in its entirety as
follows:

     “On the effective date of termination of the Management Agreement, Manager
shall turn over to Lender all books and records relating to the Mortgaged
Property (copies of which may be retained by Manager, at Manager’s expense), but
only to the extent permitted by applicable law with respect to non-public
information or upon receipt of a customary non-disclosure agreement, together
with such authorizations and letters of direction addressed to tenants,
suppliers, employees, banks and other parties as Lender may reasonably require.”

          Non-Standard Rider to   Exhibit B   Page B-1 Assignment of Management
Agreement        

 



--------------------------------------------------------------------------------



 



     5. All capitalized terms used in this Exhibit not specifically defined
herein shall have the meanings set forth in the text of the Agreement that
precedes this Exhibit.

         
 
  /s/ Ana Marie del Rio
 
Borrower’s Initials    
 
       
 
  /s/ Kelli A. Tyler
 
Lender Initials    
 
       
 
  /s/ ILLEGIBLE
 
Manager Initials    

          Non-Standard Rider to   Exhibit B   Signature Page Assignment of
Management Agreement        

 